Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 Response to Arguments
Applicant's arguments filed on 08/19/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 1 that the combination of Naito and Naito ‘404 prior art, does not teach the limitation of the “a total number of the gate electrodes being in a range of 60% to 84% of a total number of the first electrodes; 
wherein the range of the total number of the gate electrodes with respect to the total number of the first electrodes is set greater with increase in a total thickness of continuously stacked first conductivity regions below the second semiconductor region in the semiconductor substrate including the first and third semiconductor regions.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Naito and Naito ‘404 prior art, which teaches that a total number of the gate electrodes (44) being in a range of 60% to 84% (note: Naito teaches an alternate arrangements of two gate trenches 40 together and one dummy trench 30, which results the number of the gate electrodes to be more than 60% of the first electrode 44/34) of a total number of the first electrodes (44/34) (see Naito, Figs.25-26 as shown below and ¶ [0108]- ¶ [0109]); 
wherein the range of the total number of the gate electrodes (44) with respect to the total number of the first electrodes (44/34) is set greater with increase in a total thickness (t1) of continuously stacked first (n-type) conductivity regions below the second semiconductor region (14) in the semiconductor substrate (10) including the first and third semiconductor regions (18/16) (note: the stacked first (n-type) conductivity regions (20/18/16) is equivalent to the claimed limitation of “increase in a total thickness of continuously stacked first conductivity regions” because the claimed limitation does not define by what ranges of thickness increases the thickness of the stacked first conductivity regions with respect to the prior art thickness of stacked first (n-type) conductivity regions (20/18/16)) (see Naito, Fig.26 as shown below). 
Naito teaches an overlapping rages a total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) through routine experimentation and optimization to improve the avalanche capability of the semiconductor device because total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) is a result-effective variable and there is no 
Note: The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Naito and Naito ‘404 prior art reference does meet all the limitation in claim 1.
Drawings
The drawings were received on 08/19/2021.  These drawings has been reviewed and entered. 
Specification
Amendment to the specification filed on 08/19/2021 has been reviewed and entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (U.S. 2018/0108738 A1, hereinafter refer to Naito) in view of Naito (U.S. 2016/0336404 A1, hereinafter refer to Naito ‘404). 
Regarding Claim 1: Naito discloses a semiconductor device (see Naito, Figs.25-26 as shown below and ¶ [0006]), comprising:

    PNG
    media_image1.png
    419
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    690
    media_image2.png
    Greyscale

a first semiconductor region (18) of a first (n-type) conductivity type, provided in a semiconductor substrate (10) (see Naito, Fig.26 as shown above);
a second semiconductor region (14) of a second (p-type) conductivity type, provided in the semiconductor substrate (10) closer to a front surface of the semiconductor substrate (10) than is the first semiconductor region (18), the second semiconductor region (14) having a front side at the front surface of the semiconductor substrate (10) and a rear side facing the first semiconductor region (18) (see Naito, Fig.26 as shown above);
a third semiconductor region (16) of the first (n+type) conductivity type, provided in the semiconductor substrate (10) at the rear side of the second semiconductor region 14), the third semiconductor region (16) having an impurity concentration higher than an impurity concentration of the first semiconductor region (18) (see Naito, Fig.26 as shown above);
a fourth semiconductor region (12) of the first (n+ type) conductivity type, selectively provided in the second semiconductor region (14) (see Naito, Fig.26 as shown above); 
a fifth semiconductor region (22) of the second (p+ type) conductivity type, provided in the semiconductor substrate (10) closer to a rear surface of the semiconductor substrate (10) than is the first semiconductor region (18), the fifth semiconductor region (22) being in contact with the first semiconductor region (18) (see Naito, Fig.26 as shown above);
a plurality of trenches penetrating the fourth semiconductor region (12) and the second semiconductor region (14), and reaching the first semiconductor region (18), the plurality of trenches including a plurality of gate trenches (40) and a plurality of dummy trenches (30) (see Naito, Fig.26 as shown above and ¶ [0108]- ¶ [0109]);
a plurality of first electrodes (44/34) provided in the plurality of trenches via insulating films (see Naito, Fig.26 as shown above and ¶ [0108]- ¶ [0109]), the plurality of first electrodes (44/34) including
a plurality of dummy gate electrodes (34), each of which is provided in a corresponding one of the dummy trenches (30) (see Naito, Fig.26 as shown above and ¶ [0108]- ¶ [0109]), and
a plurality of gate electrodes (44) each having a gate potential, each of the gate electrodes (44) being provided in a corresponding one of the gate trenches (40), a total 44) being in a range of 60% to 84% of a total number of the first electrodes (44/34) (note: Naito teaches an alternate arrangements of two gate trenches 40 together and one dummy trench 30, which results the number of the gate electrodes to be more than 60% of the first electrode 44/34) (see Naito, Fig.26 as shown above and ¶ [0108]- ¶ [0109]);
a third electrode (58) electrically connected to the fifth semiconductor region (22) (see Naito, Fig.26 as shown above),  
wherein the range of the total number of the gate electrodes (44) with respect to the total number of the first electrodes (44/34) is set greater with increase in a total thickness (t1) of continuously stacked first (n-type) conductivity regions below the second semiconductor region (14) in the semiconductor substrate (10) including the first and third semiconductor regions (18/16) (note: the stacked first (n-type) conductivity regions (20/18/16) is equivalent to the claimed limitation of “increase in a total thickness of continuously stacked first conductivity regions” because the claimed limitation does not define by what ranges of thickness increases the thickness of the stacked first conductivity regions with respect to the prior art thickness of stacked first (n-type) conductivity regions (20/18/16)) (see Naito, Fig.26 as shown above). 
Naito teaches an overlapping rages a total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) through 44) with respect to a total number of the first electrodes (44/34) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Naito is silent upon explicitly disclosing wherein the plurality of trenches being disposed at predetermined intervals in a range of 0.7pm to 2pm;
a second electrode electrically connected to the second semiconductor region, the fourth semiconductor region and the dummy gate electrodes.
Before effective filing date of the claimed invention the disclosed interval between plurality of trenches and second electrode electrically were known to be connected to the second semiconductor region, the fourth semiconductor region and the dummy gate electrodes in order to lower on-voltage while maintaining the edge termination and in order to connect the semiconductor device to external circuit.
For support see Naito ‘404, which teaches wherein the plurality of trenches being disposed at predetermined intervals in a range of 0.7pm to 2pm (interval between adjacent trench may be no more than 2 µm) (see Naito ‘404, Fig.6, and ¶ [0048]);
a second electrode (E/52) electrically connected to the second semiconductor region (14), the fourth semiconductor region (12) and the dummy gate electrodes (34) (see Naito ‘404, Fig.6 and ¶ [0047]).
E/52) electrically connected to the second semiconductor region (14), the fourth semiconductor region (12) and the dummy gate electrodes (34) as taught by Naito ‘404 in order to lower on-voltage while maintaining the edge termination and in order to connect the semiconductor device to external circuit (see Naito ‘404, Fig.6 and ¶ [0047]- ¶ [0048]).
The combination of Naito and Naito ‘404 teaches an overlapping interval rages as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the total number of the gate electrodes (44) and the predetermined intervals between the plurality of trenches through routine experimentation and optimization to lower on-voltage while maintaining the edge termination because the total number of the gate electrodes (44) and the predetermined intervals between the plurality of trenches is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Note: The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc.,
Regarding Claim 5: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito and Naito ‘404 further teaches wherein a depth of a bottom of the third semiconductor region (16) measured from the front surface of the semiconductor substrate (10) in a direction perpendicular to the front surface of the semiconductor substrate (10) is between respective depths of a bottom of the second semiconductor region (14) and a bottom of the plurality of trenches (see Naito, Fig.26 as shown above).
Regarding Claim 7: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito and Naito ‘404 further teaches wherein a seventh semiconductor region (20) of the first (n-type) conductivity type, provided in the semiconductor substrate (10) between the first semiconductor region (18) and the fifth semiconductor region (22) (see Naito, Fig.26 as shown above), the seventh semiconductor region (20) being in contact with the first semiconductor region (18) and having an impurity concentration higher than the impurity concentration of the first semiconductor region (18), the stacked first conductivity regions including the seventh semiconductor region (20) (see Naito ‘404, Fig.6).
Regarding Claim 10: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito and Naito ‘404 further teaches wherein the third semiconductor region (16) is a charge storage region for storing charge that is minority carriers during an ON state of the semiconductor device (note: the prior art product and the claimed product has identical structure; therefore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed or function does not differentiate the claimed apparatus from a prior art apparatus" since the prior art apparatus teaches all the structural limitations of the claim. Hence, the prior art third semiconductor region (16) is expected to function as a charge storage region for storing charge that is minority carriers during an ON state of the semiconductor device) (see Naito, Fig.26 as shown above), and 
the range of the total number of the gate electrodes (44) is set 60% to 84% (note: Naito teaches an alternate arrangements of two gate trenches 40 together and one dummy trench 30, which results the number of the gate electrodes to be more than 60% of the first electrode 44/34) of the total number of the first electrodes (44/34) so that a controllability of di/dt of a current between the second electrode (52) and the third electrode (58) during the ON state is set approximately the same as a -6-Atty. docket: ASA-286semiconductor device that is free of the charge storage region and the dummy electrode (34) (see Naito, Fig.26 as shown above and see Naito ‘404, Fig.6)).
Naito teaches an overlapping rages a total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) through routine experimentation and optimization to improve the avalanche capability of the semiconductor device because total number of the gate electrodes (44) with respect to a total number of the first electrodes (44/34) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-
Note: The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (U.S. 2018/0108738 A1, hereinafter refer to Naito) and Naito (U.S. 2016/0336404 A1, hereinafter refer to Naito ‘404) as applied to claim 1 above, and further in view of Naito (U.S. 2017/0018547 A1, hereinafter refer to Naito ‘547). 
Regarding Claim 2: Naito as modified teaches a semiconductor device as applied to claim 1 above. The combination of Naito and Naito ‘404 is silent upon explicitly disclosing wherein an impurity concentration of the third semiconductor region is in a range of 2x1014/cm3 to 5x1016/cm3.
Before effective filing date of the claimed invention the disclosed impurity concentration of the third semiconductor region were known in order to adjust the conductivities of third semiconductor region.
For support see Naito ‘547, which teaches wherein an impurity concentration of the third semiconductor region is in a range of 2x1014/cm3 to 5x1016/cm3 (5x1012/cm3) (see Naito, Fig.4 as shown above and ¶ [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Naito, Naito 404, and Naito ‘547 to enable the recited impurity concentration of the third 
The combination of Naito, Naito 404, and Naito ‘547 teaches a smaller impurity concentration ranges as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the conductivities of third semiconductor region through routine experimentation and optimization to adjust the conductivities of third semiconductor region because the impurity concentration of the third semiconductor region is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (U.S. 2018/0108738 A1, hereinafter refer to Naito) and Naito (U.S. 2016/0336404 A1, hereinafter refer to Naito ‘404) as applied to claim 1 above, and further in view of Imagawa (U.S. 2017/0236926 A1, hereinafter refer to Imagawa). 
Regarding Claim 8: Naito as modified teaches a semiconductor device as applied to claim 1 above. The combination of Naito and Naito ‘404 is silent upon explicitly disclosing wherein the plurality of gate trenches and the plurality of dummy trenches each extend in a first direction so at to be parallel to one another, and each of the plurality of dummy trenches does not face any one of the plurality of gate trenches in the first direction in a plan view of the semiconductor device.

For support see Imagawa, which teaches wherein the plurality of gate trenches (540) and the plurality of dummy trenches (530) each extend in a first direction so at to be parallel to one another, and each of the plurality of dummy trenches (530) does not face any one of the plurality of gate trenches (540) in the first direction in a plan view of the semiconductor device (500) (see Imagawa, Fig.3 as shown below and ¶ [0067]).

    PNG
    media_image3.png
    534
    530
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Naito, Naito ‘404, and Imagawa to enable the plurality of gate trenches (540) and the plurality of dummy trenches (530) each extend in a first direction so at to be parallel to one another, and each of the plurality of dummy trenches (530) does not face any one of the plurality of gate trenches (540) in the first direction in a plan view of the semiconductor device (500) as taught by Imagawa in order to decrease in a breakdown voltage due to 
Regarding Claim 9: Naito as modified teaches a semiconductor device as set forth in claim 8 as above. The combination of Naito, Naito ‘404, and Imagawa further teaches wherein said each of the plurality of gate trenches (540) faces an adjacent one of the plurality of trenches (530/540) only in a second direction orthogonal to the first direction and parallel to the front surface of the semiconductor substrate (510) in the plan view (see Imagawa, Fig.3 as shown above and Fig.4).  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BITEW A DINKE/Primary Examiner, Art Unit 2896